DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 3/10/2022 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 45-79 are allowed.  All withdrawn claims are rejoined.
Regarding independent claim 45 and the dependent claims, the prior art fails to teach or suggest a fiber-reinforced composite aerogel comprising a porous organic polymer matrix and fibers comprised in the porous organic polymer matrix, wherein the composite aerogel comprises a thermal conductivity of less than or equal to 60 mW/m-K at a temperature of 20 °C and an at least bimodal pore size distribution with a first mode of pores having an average pore size of less than or equal to 50 nanometers (nm) and a second mode of pores having an average pore size of greater than 50 nm, wherein the fibers have: (a) an average filament cross sectional area of 25 µm2 to 40,000 µm2; and (b) an average length of 20 millimeters (mm) to 100 mm, and wherein the composite aerogel has a planar shape having a thickness of 5 mm or less and is capable of being rolled up into a roll.
The closest prior art of Ratke (US 2003/0212152) teaches an aerogel, however, fails to teach the claimed aerogel including (a) an average filament cross sectional area of 25 µm2 to 40,000 µm2; and (b) an average length of 20 millimeters (mm) to 100 mm, and wherein the composite aerogel has a planar shape having a thickness of 5 mm or less and is capable of being rolled up into a roll.
The secondary references of record do not teach or suggest the combined limitations not taught by (a) an average filament cross sectional area of 25 µm2 to 40,000 µm2; and (b) an average length of 20 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
March 10, 2022